 1 McGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 Allison J. Cheung, CSBN 244651
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6   Social Security Administration, Region IX
 7   160 Spear Street, Suite 800
     San Francisco, California 94105
 8 Tel: (415) 977-8942
 9 Fax: (415) 744-0134
   E-mail: allison.cheung@ssa.gov
10 Attorneys for Defendant
11
   Jonathan O. Peña, Esq.
12 CA Bar ID No.: 278044
13 Peña & Bromberg, PLC
   2440 Tulare St., Ste. 320
14 Fresno, CA 93721
15 Telephone: 559-439-9700
   Facsimile: 559-439-9700
16 info@jonathanpena.com
17 Attorney for Plaintiff, Miguel Reyes
18
                          UNITED STATES DISTRICT COURT
19
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
20                               FRESNO DIVISION
21
     Miguel Reyes,                        Case No. 1:19-cv-00155-EPG
22
               Plaintiff,                 STIPULATION AND ORDER FOR THE
23
                                          AWARD OF ATTORNEY FEES UNDER
24                    v.                  THE EQUAL ACCESS TO JUSTICE ACT
                                          (EAJA)
25
   Andrew Saul, Commissioner of           28 U.S.C. § 2412(d)
26 Social Security,
27
               Defendant.
28
 1         TO THE HONORABLE ERICA P. GROSJEAN, MAGISTRATE JUDGE OF
 2 THE UNITED STATES DISTRICT COURT:
 3      The Parties through their undersigned counsel, subject to the Court’s approval,
 4
     stipulate that Plaintiff be awarded attorney fees in the amount of TWO THOUSAND
 5
     FOUR HUNDRED AND TWENTY DOLLARS AND 00/100, $2,420.00, under the
 6
     Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C.
 7
     § 1920. This amount represents compensation for all legal services rendered on behalf
 8
     of Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C.
 9
     § 2412(d).
10
           After the Court issues an order for EAJA fees to Plaintiff, the government will
11
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
12
13 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
14 to honor the assignment will depend on whether the fees are subject to any offset
15 allowed under the United States Department of the Treasury’s Offset Program. After
16 the order for EAJA fees is entered, the government will determine whether they are
17 subject to any offset.
18         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
19 determines that Plaintiff does not owe a federal debt, then the government shall cause
20 the payment of fees and expenses to be made directly to counsel, pursuant to the
21 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
22 counsel, Jonathan O. Peña.
23
          This stipulation constitutes a compromise settlement of Plaintiff’s request for
24
   EAJA fees, and does not constitute an admission of liability on the part of Defendant
25
   under the EAJA or otherwise. Payment of TWO THOUSAND FOUR HUNDRED
26
   AND TWENTY DOLLARS AND 00/100, $2,420.00, in EAJA attorney fees shall
27
   constitute a complete release from, and bar to, any and all claims that Plaintiff and
28
                                              -2-
 1 Plaintiff’s attorney, Jonathan O. Peña, may have relating to EAJA attorney fees in
 2 connection with this action.
 3         This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
 4
     Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 5
     provisions of the EAJA.
 6
                                            Respectfully submitted,
 7
 8
     Dated: September 23, 2019                    /s/ Jonathan O. Peña
 9                                          JONATHAN O. PEÑA
10                                          Attorney for Plaintiff
11
     Dated: November 20, 2019               McGREGOR W. SCOTT
12                                          United States Attorney
13                                          DEBORAH LEE STACHEL
                                            Regional Chief Counsel, Region IX
14                                          Social Security Administration
15
                                        By: _*_Allison J. Cheung
16                                         Allison J. Cheung
17                                         Special Assistant U.S. Attorney
                                           Attorneys for Defendant
18                                         (*Permission to use electronic signature
19                                         obtained via email on 11/20/2019).
20
21
22
23
24
25
26
27
28
                                                -3-
 1                                          ORDER
 2
           Upon review, the Court orders that the foregoing stipulation be and is hereby
 3
     approved, and that, pursuant to the terms of the stipulation, Plaintiff be awarded
 4
     attorney fees in the amount of $2,420.00, under the Equal Access to Justice Act
 5
     (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920.
 6
 7 IT IS SO ORDERED.
 8
        Dated:   November 20, 2019                     /s/
 9                                              UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -4-
